      Case 2:19-cv-01642-JCZ-DMD Document 26 Filed 09/06/19 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

CRYSTAL STOKES, ET AL.                                            CIVIL ACTION
     Plaintiffs
                                                                  NO. 19-1642
VERSUS
                                                                  SEC. A (ZAINEY)
GUY FARBER, ET AL.
     Defendants                                                   DIV. 1 (DOUGLAS)

                JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER

       NOW INTO COURT, through their respective undersigned counsel, comes plaintiff,

Crystal Stokes and defendants, Sheriff Joseph P. Lopito, III, Deputy Billy Matranga, Deputy

David Malveaux, Jefferson Parish School Board, Sharron Meggs-Hamilton, Valerie Johnson and

Guy Farber, who respectfully request the entry of the attached proposed Protective Order to

govern the production of confidential student and juvenile information among the parties. The

parties agree that the proposed Protective Order is in the best interest of all parties, and the

parties consent to the entry of the Protective Order.

       WHEREFORE, plaintiff, Crystal Stokes and defendants, Sheriff Joseph P. Lopito, III,

Deputy Billy Matranga, Deputy David Malveaux, Jefferson Parish School Board, Sharron

Meggs-Hamilton, Valerie Johnson and Guy Farber, jointly pray that their motion be granted, and

that the proposed Protective Order be entered in this matter.
      Case 2:19-cv-01642-JCZ-DMD Document 26 Filed 09/06/19 Page 2 of 9




Respectfully Submitted:
Attorneys for Crystal Stokes, individually and   Attorneys for Defendants, Sheriff Joseph P.
on behalf of her minor child, LB, Plaintiff      Lopinto, III, Deputy Billy Matranga and
                                                 Deputy David Malveaux, Defendants

___________________________________                     /s Jeffrey D. Martiny
JOHN A. VENEZIA (#23963)                         ___________________________________
jav@venezialaw.net                               DANIEL R. MARTINY (#9012)
JULIE O’SHESKY (#36245)                          danny@martinylaw.com
jeo@venezialaw.net                               JEFFREY D. MARTINY (#35012)
Venezia & Associates (APLC)                      jeff@martinylaw.com
757 St. Charles Avenue                           Martiny & Associates, LLC
Suite 302                                        131 Airline Drive
New Orleans, Louisiana 70130                     Metairie Louisiana 70001
(504) 486-3910 voice                             (504) 834-7676 voice
(504) 486-3913 fax                               (504) 834-5409 fax
-and-
WILLIAM B. GORDON (#28056)
WGordon@smclattorneys.com
400 Poydras Street, Suite 1990
New Orleans, LA 70130
(504) 236-6654

Attorneys for Jefferson Parish School Board,     Attorney for Guy Farber, Defendant
Sharron Meggs-Hamilton, and Valerie
Johnson, Defendants                                     /s Randall L. Kleinman
                                                 ___________________________________
       /s Olden C. Toups                         RANDALL L. KLEINMAN (#07445)
___________________________________              Randall.kleinman@rlkleinmanlaw.com
OLDEN C. TOUPS (#12881)                          Law Offices of Randall L. Kleinman
otoups@grantbarrow.com                           1100 Poydras Street
MICHAEL G. FANNING (#5440)                       Suite 2005
mfanning@grantbarrow.com                         New Orleans Louisiana 70163
BRAD J. GEGENHEIMER (#27475)                     (504) 539-7102 voice
bradg@grantbarrow.com                            (504) 539-7101 fax
Grant & Barrow (APLC)
238 Huey P. Long Avenue
Gretna Louisiana 70054
(504) 368-7888 voice
(504) 368-7263 fax
      Case 2:19-cv-01642-JCZ-DMD Document 26 Filed 09/06/19 Page 3 of 9




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

CRYSTAL STOKES, ET AL.                                             CIVIL ACTION
     Plaintiffs
                                                                   NO. 19-1642
VERSUS
                                                                   SEC. A (ZAINEY)
GUY FARBER, ET AL.
     Defendants                                                    DIV. 1 (DOUGLAS)

                             CONSENT PROTECTIVE ORDER

       IT IS HEREBY STIPULATED by and between plaintiff, Crystal Stokes and

defendants, Sheriff Joseph P. Lopito, III, Deputy Billy Matranga, Deputy David Malveaux,

Jefferson Parish School Board, Sharron Meggs-Hamilton, Valerie Johnson and Guy Farber:

       WHEREAS, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, documents

and information produced or exhibited by and among the parties to this action relating to

students and juveniles are deemed confidential.

       THEREFORE, an Order protecting such confidential information shall be and is hereby

made by this Court on the following terms:

       1.     This Order shall govern the use, handling and disclosure of all documents,

              testimony and/or information produced or given in this action that are designated

              to be subject to this Order.

       2.     Any party or non-party (collectively, “person” or “persons”) producing or filing

              documents in this action that have been deemed confidential for the reasons set

              forth in the preamble may designate such documents and the information

              contained therein as subject to this Order by typing or stamping on the front of the

              document, or on the portion(s) of the document for which confidential treatment
Case 2:19-cv-01642-JCZ-DMD Document 26 Filed 09/06/19 Page 4 of 9




      is designated, “Confidential.” If the document or information is not in paper form,

      the producing person shall use other such reasonable means as necessary to

      clearly identify the documents or information as “Confidential.”

             a.      If either party objects to the designation of a document as

                     “Confidential,” they shall in good faith confer or attempt to confer

                     with the designating person in an effort to resolve the dispute

                     without court action. If the parties are not able to resolve the

                     dispute, the objecting party may challenge the objection of

                     confidentiality by motion, which must be filed within thirty (30)

                     days. If no motion is filed within thirty (30) days, the challenge to

                     the objection of confidentiality is waived.

             b.      During the time that documents designated as “Confidential” are

                     disclosed in a deposition, any party shall have the right to exclude,

                     from only the portion of the deposition or hearing during which the

                     “Confidential” information or document is discussed, any person

                     who has not or will not expressly agree to be bound by this

                     Protective Order. Appropriate sections of depositions or hearing

                     transcripts may be designated “Confidential” by any party

                     objecting on the record and stating their intention to so designate

                     the section of the deposition or transcript at the time of the

                     deposition. If no objection is made on the record, the objection of

                     confidentiality is waived. A party may challenge the objection of
Case 2:19-cv-01642-JCZ-DMD Document 26 Filed 09/06/19 Page 5 of 9




                  confidentiality by motion, which must be filed within thirty (30)

                  days. If no motion is filed within thirty (30) days, the challenge to

                  the objection of confidentiality is waived. All persons shall treat as

                  “Confidential” the portion of the transcript containing an objection

                  of confidentiality unless and until the Court has overruled the

                  objection by the above-described motion procedure.

            c.    The inadvertent disclosure of a document that could properly be

                  designated as “Confidential” shall be without prejudice to the

                  producing person. The producing party shall have a thirty (30) day

                  period from the date of production to designate such documents

                  and information as “Confidential.”

            d.    The parties have agreed that inadvertent disclosure subject to the

                  attorney-client privilege or work product doctrine (despite the

                  parties’ reasonable efforts to prescreen such documents and

                  information prior to production) does not waive the attorney-client

                  privilege or work product doctrine if a request for return of such

                  documents or information is made within ten (10) business days

                  after the producing person learns of its inadvertent production. The

                  receiving person shall return such documents or information

                  subject to protection under the attorney-client privilege or work

                  product doctrine within ten (10) business days of the written notice

                  from the producing person.
Case 2:19-cv-01642-JCZ-DMD Document 26 Filed 09/06/19 Page 6 of 9




   3. Any documents, discovery responses, testimony, materials or information

      designated or marked “Confidential” may be disclosed by the receiving party only

      to the following persons; receiving party is hereby enjoined from disclosing

      and/or disseminating same to any other person except as provided herein:

         a. The attorneys of record for the receiving party and others employed by

             or associated with them to whom the attorneys of record reasonably

             believe it necessary to show the documents for purposes of this litigation,

             including without limitation, outside attorneys assisting in the prosecution

             or defense of this action, employees of the attorneys of record or assisting

             outside attorneys, legal support service personnel and their employees;

         b. Independent experts and consultants and their employees. No

             documents or information designated as “Confidential” shall be provided

             to any expert or consultants or the employees of either until the expert,

             consultant or employee has read this Order and has agreed to abide by its

             terms by singing a copy of the attached “Certification;”

         c. The Court, Court personnel, and Court reporters;

         d. The parties, including their officers, directors, attorneys and employees to

             whom it is necessary that the documents be shown for purposes of this

             litigation; and

         e. Such other persons as are designated by the producing party and agreed to

             by all other parties in writing or by Court order. No documents or

             information designated as “Confidential” shall be provided to any such
Case 2:19-cv-01642-JCZ-DMD Document 26 Filed 09/06/19 Page 7 of 9




              persons (excluding subpart (c)) until they have read this Order and have

              agreed to abide by its terms by signing a copy of the attached

              “Certification.”

   4. The parties shall refer to the procedure set forth in this Court’s standing Order

      referred to as Procedure for Filing Documents Under Seal in Civil cases, which is

      located on the Court’s website.

   5. All documents, transcripts, or other materials subject to this Order, and all

      information derived therefrom (including, but not limited to, all testimony,

      deposition or otherwise, that refers, reflects or otherwise discusses any

      information designated “Confidential” hereunder), shall not be used, directly or

      indirectly, by any person for any business, commercial or competitive purposes,

      other than solely for the purpose of this litigation and in preparation for trial in

      accordance with the provisions of this Order.

   6. Nothing in this Order shall prevent a party from using at trial, at deposition or any

      hearing, any information or materials designated “Confidential.”

   7. This Order has been agreed to by the parties to facilitate discovery and the

      production of relevant evidence in this action. Neither the entry or this Order, nor

      the designation of any information, document, or the like as “Confidential,” nor

      the failure to make such designation, shall constitute evidence with respect to any

      issue in this action.

   8. Within sixty (60) days of the conclusion of this action and following a written

      request by the designating person, all documents, transcripts, or other material
Case 2:19-cv-01642-JCZ-DMD Document 26 Filed 09/06/19 Page 8 of 9




      (including copies) afforded “Confidential” treatment pursuant to this Order,

      including any extracts, summaries or compilations taken therefrom, shall be

      returned to the person who produced or furnished them. This Paragraph will not

      prevent the party returning the “Confidential” materials from redacting

      information on copies of the “Confidential” materials which in the good faith

      judgment of counsel constitutes work product.

   9. If at any time any party having possession, custody, or control of “Confidential”

      materials is served with a subpoena or other process by any court, administrative

      agency, legislative body, or other legal authority purporting to have authority to

      compel the production of such information, the person to whom the subpoena or

      other process is directed shall provide written notice to the counsel for the party

      that had designated the materials as “Confidential” within ten (10) business days

      of receiving the subpoena or not less than five (5) business days prior to

      producing the “Confidential” material, whichever is earlier.

   10. Except pursuant to prior order of the Court after a request for the release of

      “Confidential” documents under this Order, “Confidential” documents may not be

      disclosed.

   11. The fact that information or documents have been designated “Confidential” shall

      in no way prejudice the right of any party to contest the confidential nature of any

      documents or information, at the time of trial or otherwise.

New Orleans, Louisiana, this ______ day of _____________________, 2019.

                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE
      Case 2:19-cv-01642-JCZ-DMD Document 26 Filed 09/06/19 Page 9 of 9




Agreed by all counsel:

Attorneys for Crystal Stokes, individually and   Attorneys for Defendants, Sheriff Joseph P.
on behalf of her minor child, LB, Plaintiff      Lopinto, III, Deputy Billy Matranga and
                                                 Deputy David Malveaux, Defendants

___________________________________                     /s Jeffrey D. Martiny
JOHN A. VENEZIA (#23963)                         ___________________________________
jav@venezialaw.net                               DANNY R. MARTINY (#9012)
JULIE O’SHESKY (#36245)                          danny@martinylaw.com
jeo@venezialaw.net                               JEFFREY D. MARTINY (#35012)
Venezia & Associates (APLC)                      jeff@martinylaw.com
757 St. Charles Avenue                           Martiny & Associates, LLC
Suite 302                                        131 Airline Drive
New Orleans, Louisiana 70130                     Metairie Louisiana 70001
(504) 486-3910 voice                             (504) 834-7676 voice
(504) 486-3913 fax                               (504) 834-5409 fax
-and-
WILLIAM B. GORDON (#28056)
WGordon@smclattorneys.com
400 Poydras Street, Suite 1990
New Orleans, LA 70130
(504) 236-6654

Attorneys for Jefferson Parish School Board,     Attorney for Guy Farber, Defendant
Sharron Meggs-Hamilton, and Valerie
Johnson, Defendants                                     /s Randall L. Kleinman
                                                 ___________________________________
       /s Olden C. Toups                         RANDALL L. KLEINMAN (#07445)
___________________________________              Randall.kleinman@rlkleinmanlaw.com
OLDEN C. TOUPS (#12881)                          Law Offices of Randall L. Kleinman
otoups@grantbarrow.com                           1100 Poydras Street
MICHAEL G. FANNING (#5440)                       Suite 2005
mfanning@grantbarrow.com                         New Orleans Louisiana 70163
BRAD J. GEGENHEIMER (#27475)                     (504) 539-7102 voice
bradg@grantbarrow.com                            (504) 539-7101 fax
Grant & Barrow (APLC)
238 Huey P. Long Avenue
Gretna Louisiana 70054
(504) 368-7888 voice
(504) 368-7263 fax
